t c memo united_states tax_court oliver e stubblefield petitioner v commissioner of internal revenue respondent docket no filed date oliver e stubblefield pro_se nancy graml for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules of continued for the taxable_year respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure the issues for decision are as follows whether petitioner failed to report self-employment_income in the amount of dollar_figure whether petitioner failed to report interest_income in the amount of dollar_figure and whether petitioner is liable for the accuracy-related_penalty under sec_6662 the amount of petitioner's liability for self-employment_tax and the amount of the deduction under sec_164 to which petitioner is entitled are mechanical matters the resolution of which will depend on our disposition of the first enumerated issue findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in houston texas at the time that his petition was filed with the court petitioner's occupation petitioner is a licensed barber he attended barber college in the late 1980's some time after graduating from high school in continued practice and procedure - nextrecord - petitioner worked as a barber throughout the year in issue although he utilized a barber shop owned by his father petitioner was self-employed and not an employee of his father the barber shop where petitioner worked was open for business tuesday through saturday throughout the year except on major holidays such as new year's day when it was closed for business petitioner did not work when the barber shop was closed petitioner his father and a cousin worked as barbers at the barber shop which had barber chairs petitioner was generally paid in cash by his customers for his services at the barber shop petitioner pocketed some of the cash and deposited the balance in one of the bank accounts that he maintained with channelview bank see infra petitioner's bank accounts petitioner's enrollment at the university of houston petitioner attended but did not graduate from the university of houston where he matriculated in for the spring semester of petitioner enrolled in courses for a total of credits and for the fall semester of that same year he enrolled in courses for a total of credits following the spring semester of petitioner was placed on academic suspension petitioner did not return to the university of houston until the fall semester of at which time he enrolled in courses for a total of credits following the completion of this semester petitioner was again placed on - nextrecord - academic suspension petitioner's bank accounts during the year in issue petitioner maintained two bank accounts with channelview bank formerly known as port city bank and now known as prime bank one account was a checking account acct no and the other account was a savings account acct no petitioner had sole signature_authority over both the checking account and the savings account the vast majority of the deposits made to petitioner's bank accounts were made in cash one of the few checks that was deposited bears the notation haircut and was in the amount of dollar_figure none of the checks deposited was drawn by either petitioner's sister cynthia s bell or petitioner's cousin sharon b williams rawls petitioner's credit account sec_2 the checking account was titled in the name of oliver e stubblefield and the savings account was titled in the names of l d stubblefield or oliver e stubblefield l d stubblefield is petitioner's father the parties stipulated that petitioner had sole signature_authority over both accounts the only check having any relationship to either petitioner's sister or cousin is a check for tuition refund from houston community college in the amount of dollar_figure that is made payable to petitioner's cousin - nextrecord - petitioner possessed an american express card in but he rarely used it petitioner never had a monthly balance greater than dollar_figure petitioner also possessed a citibank mastercard in but he made no charges to his account during the year petitioner began with a balance of dollar_figure which he paid off during the course of the year the record does not disclose what goods or services had been charged to give rise to such balance petitioner also possessed a discover card in but he used it only once during the year to make a single purchase in the amount of dollar_figure petitioner began with a balance of dollar_figure which he paid off during the course of the year the record does not disclose what goods or services had been charged to give rise to such balance petitioner maintained an account with foley's a division of the may department stores co in but he made no charges to his account during the year petitioner began with a balance of dollar_figure which he paid off during the course of the year the record does not disclose what goods or services had been charged to give rise to such balance petitioner maintained an account with mcduff's appliances in petitioner did not charge any purchases to his account with mcduff's in other than a projection screen television that cost approximately dollar_figure - nextrecord - in date petitioner purchased a dresser a mirror and several other pieces of furniture and related hardware from metropolitan furniture co inc metropolitan for a cash price of dollar_figure exclusive of sales_tax and delivery charge petitioner financed the purchase pursuant to a retail installment contract that obligated him to make monthly payments of approximately dollar_figure for some months commencing date in conjunction with the foregoing purchase of furniture petitioner executed a credit application with metropolitan in the credit application petitioner represented that his weekly take-home pay was dollar_figure which he earned working at his father's barber shop as a barber-stylist a position that he had held for at least yr mths in the credit application with metropolitan petitioner also represented that he owned a niessan automobile that he was financing through niessan acceptance corp petitioner represented that his monthly car payment was dollar_figure and that the loan balance was dollar_figure in date petitioner purchased a sofa table and a cocktail table from metropolitan for a cash price of dollar_figure exclusive of sales_tax petitioner financed the purchase pursuant to a retail installment contract that obligated him to make monthly payments for some months commencing date - nextrecord - in conjunction with the date purchase of furniture petitioner confirmed at that time the financial data that he had previously provided to metropolitan in date including the representation that his weekly take-home pay as a barber- stylist was dollar_figure metropolitan grants credit to prospective customers and among retailers in houston it is one of the most liberal in granting credit metropolitan has granted credit to prospective customers with a bad credit history including a history of repossessions with a 50-percent downpayment petitioner's sister and cousin as previously indicated petitioner has a sister by the name of cynthia s bell ms bell and a cousin by the name of sharon b williams rawls ms rawls during ms rawls was employed by methodist hospital in houston as a medical technician a position that she had held for many years ms rawls has also held a variety of part-time positions over the years including ms rawls filed an income_tax return form_1040 for on her return ms rawls reported total income of dollar_figure which amount consisted solely of wages from methodist hospital details concerning ms bell's income and employment if any are not disclosed in the record petitioner's income-producing activities in and - nextrecord - petitioner earned approximately dollar_figure in working as an employee for amoco and tenneco which amount he reported on an income_tax return for that year petitioner did not report income from any other source for that year petitioner filed an income_tax return for and reported thereon approximately the same amount of income that he reported on his income_tax return for see infra next topic petitioner's income_tax return for petitioner filed an income_tax return form_1040 for the taxable_year in issue on his return petitioner reported total income of dollar_figure this amount consisted of interest_income of dollar_figure and business income of dollar_figure on his return petitioner identified his occupation as barber petitioner attached a schedule c profit or loss from business to his return on the schedule c petitioner reported gross_receipts of dollar_figure total expenses of dollar_figure and net profit of dollar_figure on his schedule c petitioner identified his principal business as haircutting petitioner reported zero taxable_income and therefore no regular income_tax under sec_1 on his return he did report self-employment_tax under sec_1401 based on the net profit disclosed on his schedule c although petitioner reported zero taxable_income his return actually disclosed a loss of dollar_figure because petitioner did not claim any deduction under sec_164 for one-half of his continued - nextrecord - respondent's examination of petitioner's return respondent's examination of petitioner's income_tax return began in during the course of the examination petitioner represented that he maintained a wall calendar at the barber shop that he used to keep track of appointments and to record income but that the current month of the calendar was not retained after month's end during the course of the examination petitioner also represented that he maintained a small red spiral notebook in which he contemporaneously summarized his income on a daily basis petitioner produced the notebook for the examining agent and at trial introduced pages from it petitioner's exhibit petitioner's exhibit indicates that petitioner worked throughout on tuesdays wednesdays and fridays but never on any other day of the week it also indicates that for the first months of the year petitioner worked every tuesday every wednesday and every friday except for friday date for that date the word off appears immediately above what appears to be a dollar entry which has been continued reported self-employment_tax petitioner's return essentially disclosed a loss of dollar_figure ie dollar_figure dollar_figure in revising petitioner's taxable_income for deficiency purposes respondent reduced the aggregate amount of adjustments made to petitioner's income in the notice_of_deficiency by the dollar_figure loss - nextrecord - obliterated and not included in the total for that week for the month of december dashes appear for the dates on which petitioner did not work the entries on petitioner's exhibit are made in red green blue and black ink as well as in pencil generally a series of entries are made in the same color ink or in pencil thereafter another series of entries appear in another color ink or in pencil a few strike-overs also appear for the month of date petitioner's exhibit reads as follows jan t wed fri tot sic the first tuesday in date was not january but rather january new year's day the tuesday-friday dates for the first weeks of date were not january january january and january but rather january january january and january the monthly totals on petitioner's exhibit amount to dollar_figure during the course of the examination petitioner stated that he received no gifts or loans in respondent's deficiency determination - nextrecord - respondent determined that petitioner failed to report self-employment_income in the amount of dollar_figure and interest_income in the amount of dollar_figure respondent made these determinations by reconstructing petitioner's income using the bank_deposits method in this regard respondent analyzed the checking account and the savings account that petitioner maintained with channelview bank and concluded as follows - nextrecord - checking account no statement net less less non- net date deposits transfers taxables taxable dollar_figure --- dollar_figure dollar_figure dollar_figure --- --- dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure --- --- dollar_figure dollar_figure --- --- dollar_figure dollar_figure --- --- dollar_figure dollar_figure --- --- dollar_figure dollar_figure --- --- dollar_figure dollar_figure --- --- dollar_figure dollar_figure --- --- dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure --- --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure deposits made in see supra note from savings account no deposits made in dollar_figure balance dollar_figure deemed to be a loan savings account no statement net less less non- net date deposit sec_1 transfers taxables taxable dollar_figure --- --- dollar_figure dollar_figure --- --- dollar_figure dollar_figure --- --- dollar_figure dollar_figure --- --- dollar_figure total dollar_figure inclusive of interest_paid quarterly as follows dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure the documentary_evidence introduced at trial by respondent specifically the records maintained by channelview bank in - nextrecord - respect of petitioner's checking and savings accounts with that institution corroborates respondent's determination of net deposit sec_5 and supports respondent's bank_deposits analysis in general after analyzing petitioner's bank_deposits respondent proceeded with her determination of unreported income as follows unreported self-employment_income net taxable deposits a checking account dollar_figure b savings account total deposits dollar_figure less interest -dollar_figure dollar_figure dollar_figure less reported gross_receipts -dollar_figure dollar_figure unreported interest_income total interest_income dollar_figure less reported interest_income -dollar_figure dollar_figure total dollar_figure opinion we begin with a fundamental principle of tax litigation namely that as a general_rule the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 503_us_79 290_us_111 we think that the foregoing principle is applicable in the present case for two reasons first the record conclusively although respondent's analysis focuses on the net deposits to petitioner's bank accounts the documentary_evidence demonstrates that petitioner never received any cash back when he made deposits thus there is no difference between gross deposits and net deposits - nextrecord - demonstrates that in petitioner worked as a barber and received taxable_income in that capacity cf 932_f2d_1128 5th cir senter v commissioner tcmemo_1995_311 second bank_deposits are prima facie evidence of income 87_tc_74 64_tc_651 affd 566_f2d_2 6th cir see 335_f2d_671 5th cir the 'bank deposits' method assumes that all money deposited in a taxpayer's bank account during a given period constitutes taxable_income accordingly petitioner bears the burden of proving that respondent's determination of income based on the bank_deposits method is erroneous 102_tc_632 96_tc_858 affd 959_f2d_16 2d cir see 591_f2d_1243 9th cir taxpayer's burden to prove that unexplained bank_deposits came from a nontaxable source we turn now to the three issues for decision issue unreported self-employment_income petitioner does not contest respondent's determination regarding the amount of net deposits to his bank accounts in rather petitioner contends that what appear to be unexplained bank_deposits are actually nontaxable reimbursements as previously stated the documentary_evidence introduced at trial corroborates respondent's determination of net deposits - nextrecord - received by him from his sister ms williams and his cousin ms rawls petitioner's position herein is set forth in the protest that petitioner filed with respondent during the administrative stage of this case the taxpayer maintained credit cards and charge accounts during the years in question members of the taxpayer's family who had no credit cards or charge accounts routinely made charges on these accounts these family members gave the taxpayer cash to pay for their charges and that cash was deposited petitioner does not contend that he received reimbursements from any family_member other than his sister ms williams and his cousin ms rawls petitioner's reimbursement story is principally based on petitioner's testimony as well as the testimony of his cousin ms rawls at trial we had the opportunity to observe the demeanor of petitioner and ms rawls and to evaluate their petitioner does not contend that respondent failed to properly credit him for any gifts inheritances or loans further petitioner does not contend that his father had any interest in petitioner's savings account see supra note we note that petitioner's protest was admitted into evidence solely for impeachment purposes we quote it here only because it represents the most succinct statement of petitioner's position at trial and on brief as the discussion in the text will shortly reveal we reject petitioner's position based on our negative assessment of petitioner's credibility petitioner did not call his sister ms williams to testify nor did he explain why her testimony was not offered under the circumstances we are entitled to assume that ms williams' testimony would not have been favorable to petitioner's position see 6_tc_1158 affd 162_f2d_513 10th cir - nextrecord - credibility petitioner's testimony lacked the ring of truth and ms rawls' testimony sounded rehearsed in short we do not find the testimony of petitioner and ms rawls to be worthy of belief under these circumstances we are not required to and we generally do not accept either petitioner's self-serving testimony or what we regard as ms rawls' programmed testimony see tokarski v commissioner supra hawkins v commissioner tcmemo_1993_517 affd without published opinion 66_f3d_325 6th cir dollar_figure in view of our negative assessment of the credibility of petitioner and ms rawls we find it unnecessary to painstakingly dissect and analyze the record in this case see hawkins v commissioner supra rather than immediately moving on to the next issue however we think it appropriate to make a few comments and observations in order to illustrate why independent of our assessment of credibility we find the record in this case to be deficient from petitioner's point of viewdollar_figure in hawkins v commissioner tcmemo_1993_517 affd without published opinion 66_f3d_325 6th cir we stated as follows as is customary in this court we have treated petitioners with respect and viewed their story in an unbiased manner although petitioners' story is imaginative we find it unbelievable as a preliminary matter we note that statements made in briefs do not constitute evidence rule b - nextrecord - petitioner contends that his sister and cousin had income but bad credit whereas he had minimal income but good credit therefore according to petitioner he permitted his sister and cousin to trade on his credit and reimburse him in cash for expenditures made on their behalf petitioner failed to prove the premise of his contention by introducing credit reports or other documentary_evidence showing that his sister and cousin had bad credit petitioner likewise failed to prove that his sister was employed or had income in in any event the record demonstrates that petitioner's credit cards and charge accounts were used only infrequently in and then only to make relatively modest purchases with one exception thus petitioner rarely used his american express card and he never had a monthly balance greater than dollar_figure moreover petitioner made no charges to his citibank mastercard account and he made but a single purchase in the amount of dollar_figure using his discover card in addition petitioner made no charges to his account with foley's and he made only one charge in the amount of dollar_figure to his account with metropolitan regarding the latter purchase a prospective customer with poor credit including a history of repossessions could probably have obtained credit from metropolitan with a dollar_figure downpayment thus even if petitioner's sister or cousin had a bad credit history there was no showing that she could not have handled the - nextrecord - purchase with metropolitan without petitioner's alleged intervention assuming that such transaction was for her benefit petitioner did not use his account with mcduff's appliances in other than to purchase a projection screen television that cost approximately dollar_figure however the record does not indicate that the purchase was made for other than petitioner's benefit interestingly ms rawls never mentioned this item when she testified we think that the purchase of a dollar_figure projection screen television would stick in one's mind especially if one's income were dollar_figure although it is true that petitioner carried over from an outstanding balance on certain of his accounts namely his citibank mastercard dollar_figure his discover card dollar_figure and his account with foley's dollar_figure the record does not disclose what goods or services had been charged to give rise to such balances it is also true that in date petitioner purchased several pieces of furniture and related hardware from metropolitan for a cash price of dollar_figure and that he financed this purchase on brief petitioner argues that respondent's determination of unexplained bank_deposits should be reduced by dollar_figure as a nontaxable reimbursement petitioner would have us ignore the terms of the retail installment contract that obligated him to make payments of approximately dollar_figure per month commencing date therefore if petitioner were as - nextrecord - creditworthy as he claims to be petitioner would have made some payments before even began and the outstanding balance would have been no more than dollar_figure also noteworthy is the fact that on the credit application_for the date purchase petitioner represented that he had been working as a barber stylist for at least year and months however petitioner reported no barber income on his income_tax return moreover on the credit application_for not only the date purchase but also for the date purchase petitioner represented that his weekly take-home pay for working as a barber stylist was dollar_figure take-home pay of dollar_figure per week for weeks amounts to dollar_figure for the year here it should be recalled that respondent's determination of petitioner's barber income was dollar_figure it should also be recalled that respondent's determination was based strictly on an analysis of petitioner's bank accounts and therefore did not take into account the cash that petitioner pocketed and did not depositdollar_figure although we accept the possibility that petitioner's sister and cousin may have on occasion reimbursed petitioner for some purchase see supra note we do not think and it has not been shown that the aggregate amount of any such reimbursements exceeded the amount of petitioner's barber income that was pocketed and not deposited and therefore not included in respondent's bank_deposits analysis - nextrecord - we also fail to comprehend how petitioner could handle a dollar_figure monthly car payment on his reported income after all monthly payments of dollar_figure equal dollar_figure an amount in excess of petitioner's reported gross_income for even if as alleged petitioner's cousin helped service the loan by reimbursing petitioner dollar_figure to dollar_figure per month for her use of the vehicle petitioner's yearly car payment would have ranged from dollar_figure ie x dollar_figure-dollar_figure to dollar_figure ie x dollar_figure- dollar_figure any amount in this range would have represented a disproportionate percentage of petitioner's reported gross_income for we also take note of the fact that the vast majority of the deposits made to petitioner's bank accounts were made in cash and that petitioner's barber business was a cash business significantly none of the checks deposited to petitioner's accounts were drawn by either petitioner's sister or his cousin although the record contains no details concerning the employment or income if any of petitioner's sister the record does show that petitioner's cousin was employed by methodist hospital in houston and received wages of dollar_figure in presumably petitioner's cousin was paid her wages by check we fail to comprehend why therefore she would have reimbursed petitioner in cash particularly given the fact that petitioner maintained bank accounts - nextrecord - also noteworthy is the fact that petitioner was placed on academic suspension following the spring semester of and did not return to the university of houston until the fall semester of at that time he enrolled in only two courses for a total of credits thus petitioner's academic endeavors in would hardly have impeded his income-producing activity as a barber this is especially evident from the fact that in when petitioner was enrolled in courses for a total of credits during the spring semester and courses for a total of credits during the fall semester petitioner was capable of earning as a barber according to his credit application with metropolitan take-home pay of dollar_figure per week during the course of the examination petitioner represented that he maintained a wall calendar at the barber shop that he used to keep track of appointments and to record income he further represented that the current month of the calendar was not retained after month's end at trial petitioner denied making these representations when confronted with his written protest which referred to an appointment book petitioner responded as follows the pertinent part of the protest stated as follows the taxpayer maintained an appointment book for his customers and to list the income earned from his customers the taxpayer then reported the income on his tax_return - nextrecord - that ie the statement in the protest was basically overlooked it was not -- it did not happen that way my -- what i showed you referring to petitioner's small red spiral notebook is the way that it actually happened i just miscued that because he petitioner's representative at the examination level handled most of the preparation of this the protest because -- and then i okayed it because he had the equipment to do this he had a computer i didn't have access to this type stuff so i just merely overlooked that it wasn't that that is what happened i didn't pick that up in reading and proofreading okay and he himself thought that this was considered my appointment book as close as to what i was going to have to one so that is why this was even referenced to that and even in the same line he comes right behind it and said the book for customers and to list the income earned for -- from his customers that is the way he took that that is pretty much the explanation on that misconstrue -- misconstrusion i should say petitioner contends that he maintained an accurate and contemporaneous record of his income in his small red spiral notebook however we are not convinced that this notebook was contemporaneously maintained we are also not convinced that the entries in the notebook accurately reflect petitioner's barber income first we find it odd that one would attempt to recreate a calendar by hand in a notebook when printed calendars are so readily and inexpensively obtainable petitioner's examination-level representative was present throughout the trial of this case however he did not testify - nextrecord - second we think it remarkable that petitioner's notebook reflects that petitioner worked tuesdays wednesdays and fridays and only tuesdays wednesdays and fridays throughout the year after all petitioner was not attending the university of houston during the spring semester of and he was only enrolled in two classes during the fall semester nothing in the record suggests that petitioner could not have worked either regularly or occasionally on thursdays and or saturdaysdollar_figure yet the manner in which petitioner structured his notebook with the rigid columns for only tuesdays wednesdays and fridays indicates that no possibility whatsoever existed that petitioner might work even just once on a thursday or saturday third petitioner's notebook indicates that petitioner worked on the first tuesday of date however the first tuesday of date was new year's day the barber shop was closed on that date and petitioner did not work fourth petitioner's notebook misdated the first tuesday of date as january petitioner's notebook also misdated the first tuesday-friday period as january rather than january and similarly misdated the tuesday-friday periods for the next weeks of the month it should be recalled that the barber shop had barber chairs and that only petitioner his father and a cousin worked there thus there was always room for petitioner to work - nextrecord - fifth the monthly totals in petitioner's notebook amount to dollar_figure on his return however petitioner reported gross_receipts in an even amount of dollar_figure finally the general appearance of petitioner's notebook including the use of multicolored inks and pencil suggests that the notebook is not a trustworthy document in view of the foregoing we sustain respondent's determination and hold that petitioner failed to report self- employment income in the amount of dollar_figure issue unreported interest_income the record conclusively demonstrates that petitioner's savings account with channelview bank was credited with interest on the following dates and in the following amounts - nextrecord - posting date amount dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure the record also demonstrates that petitioner only reported dollar_figure of interest_income on his income_tax return accordingly we sustain respondent's determination and hold that petitioner failed to report interest_income in the amount of dollar_figure issue accuracy-related_penalty sec_6662 and b provides that if any portion of an underpayment_of_tax is attributable to negligence or disregard of rules or regulations then there shall be added to the tax an amount equal to percent of the amount of the underpayment that is so attributabledollar_figure the term negligence includes any failure to make a reasonable attempt to comply with the statute and the term disregard includes any careless reckless or intentional disregard sec_6662 by virtue of sec_6664 the accuracy-related_penalty is not imposed with respect to any portion of an the accuracy-related_penalty may also be applicable if there is an underpayment_of_tax that is attributable to a substantial_understatement_of_income_tax sec_6662 d respondent conceded that there is no underpayment_of_tax in the present case that is attributable to a substantial_understatement as defined by sec_6662 and a - nextrecord - underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion whether a taxpayer acted in good_faith depends upon the pertinent facts and circumstances 104_tc_352 sec_1 b income_tax regs the most important factor is the extent of the taxpayer's effort to assess his or her proper tax_liability beard v commissioner tcmemo_1995_41 sec_1_6664-4 income_tax regs the burden of proving that the accuracy-related_penalty should not be imposed rests with the taxpayer rule a 503_us_79 290_us_111 petitioner contends that he is not liable for the accuracy- related penalty because he maintained accurate records of his income and because he accurately reported his income we disagree insofar as petitioner's unreported interest_income is concerned the record demonstrates that petitioner received interest in the amount of dollar_figure from channelview bank in respect of his savings account with that institution however on his income_tax return petitioner only reported dollar_figure of interest an amount that appears to have been estimated and that bears no relation to the amount of interest that was earned thus it cannot be said that petitioner maintained accurate records of his interest_income or that he accurately reported - nextrecord - such income insofar as petitioner's unreported self-employment_income is concerned we have already commented on petitioner's small red spiral notebook and sustained respondent's determination that petitioner failed to report dollar_figure of self-employment_income thus it cannot be said that petitioner maintained accurate records of his self-employment_income or that he accurately reported such income finally the record does not demonstrate that petitioner made a good_faith effort to assess his proper tax_liability for in view of the foregoing we sustain respondent's determination and hold that petitioner is liable for the accuracy-related_penalty under sec_6662 conclusion to reflect the foregoing decision will be entered for respondent
